Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-327
                      Lower Tribunal No. F19-16901
                          ________________


                       Timothy Lewis Cephus,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Charles K.
Johnson, Judge.

      Carlos J. Martinez, Public Defender and Howard K. Blumberg, Special
Assistant Public Defender and Livan Davidson and Angie Perez, Certified
Legal Interns, for appellant.

      Ashley Moody, Attorney General and Kayla Heather McNab, Assistant
Attorney General, for appellee.

Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.